DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 5/24/2019.
• Claims 1-23 are currently pending. 

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al (US 20190140986).
	Regarding claim 1, Anderson discloses an information processing device (user’s computer, fig. 1) comprising a control unit that, when a user gives an instruction to a plurality of conversation partners (plurality of chatbots, fig. 1) in a conversational user interface, controls notification of a result (pars. 1-2) of addressing the instruction. 

Regarding claim 2, Anderson further discloses the information processing device according to claim 1, wherein the plurality of conversation partners includes a first conversation partner that utters words to the user who has uttered and a second conversation partner that utters words (speech recognition words, par. 9) to the user who has uttered, the first conversation partner being associated with a first device that performs processing included in the instruction, the second conversation partner (multiple chatbots, figs. 1-2) being associated with a second device that performs the processing. 

Regarding claim 3, Anderson further discloses the information processing device according to claim 2, wherein when the instruction is given by the user with a first image associated with the first conversation partner and a second image associated with the second conversation partner displayed in the user interface (user interface, fig. 1), the control unit controls notification of the result of the addressing. 

Regarding claim 4, Anderson further discloses the information processing device according to claim 2, wherein the control unit further displays a list candidates (list of chatbots for processing input speech, figs. 1-2) for device in the user interface, and the first device and the second device are devices selected (par. 28) from the list by the user. 

Regarding claim 5, Anderson further discloses the information processing device according to claim 2, wherein the control unit further displays a list of candidates for combinations of devices (combination of chatbots for performing the input commands, figs. 1-2) in the user interface, the candidates being defined based on compatibility between the devices, and the first device and the second device are a combination of devices selected from the list by the user, 

Regarding claim 6, Anderson further discloses the information processing device according to claim 2, wherein the instruction includes one or a plurality of units of processing which are performable by cooperation between the first device and the second device (cooperation between master chatbot and modular chatbot, figs. 1-2) . 

Regarding claim 7, Anderson further discloses the information processing device according to claim 2, wherein the instruction includes one or a plurality of units of processing, and the first conversation partner and the second conversation partner jointly take charge of respective parts (par. 27) of the one or plurality of units of processing included in the instruction. 

Regarding claim 8, Anderson further discloses the information processing device according to claim 7, wherein the first conversation partner controls execution of processing which is in the instruction and performable by the first device (pars. 27-28), and the second conversation partner controls execution of processing which is in the instruction and performable by the second device (pars. 27-28). 

Regarding claim 9, Anderson further discloses the information processing device according to claim 7, wherein the first conversation partner and the second conversation partner jointly take charge of the respective parts of the one or plurality of units of processing included in the instruction so that a time taken for completion (jointly or separately process the tasks/intents, pars. 27-28) of the one or plurality of units of processing included in the instruction is reduced. 

Regarding claim 10, Anderson further discloses the information processing device according to claim 7, wherein the first conversation partner and the second conversation partner jointly take charge of the respective parts of the one or plurality of types of processing included in the instruction so that a difference between the number of units of processing, of which the first conversation partner takes charge and the number of units of processing, of which the second conversation partner takes charge is reduced (processing times is reduced if the tasks were processed by multiple chatbots, figs. 27-30). 



Regarding claim 12, Anderson further discloses the info n processing device according to claim 7, wherein the first conversation partner and the second conversation partner jointly take (pars. 27-28) charge of the respective parts of the one or plurality of units of processing included in the instruction according to quality of a processing result obtained by the first device and quality of a processing result obtained by the second device. 

Regarding claim 13, Anderson further discloses the information processing device according to claim 7, wherein the control unit further controls notification of a first predicted completion time of the processing of which the first conversation partner takes charge, and notification of a second predicted completion time of the processing of which the second conversation partner takes charge (pars. 27-30). 

Regarding claim 14, Anderson further discloses the information processing device according to claim 13, wherein the control unit notifies of the first predicted completion time (and the second predicted completion time separately (pars. 31-35). 

Regarding claim 15, Anderson further discloses the information processing device according to claim 13, wherein when a difference between the first predicted completion time and the second predicted completion time is less than or equal to a threshold value (pars. 31-35), the control unit notifies of the first predicted completion time and the second predicted completion time in a same message. 

Regarding claim 16, Anderson further discloses the information processing device according to claim 7, wherein the control unit further controls notification of completion of the 

Regarding claim 17, Anderson further discloses the information processing device according to claim 16, wherein in the case where the user does not perform checking work within a predetermined time from when the user is notified of completion (pars. 31-35) of the processing of which the first conversation partner takes charge and completion of the processing of which the second conversation partner takes charge, the control unit further controls notification of information for prompting the user to perform checking work. 

Regarding claim 18, Anderson further discloses the information processing device according to claim 2, wherein the first device and the second device are devices of a same type or devices of different types (par. 20). 

Regarding claim 19, Anderson further discloses the information processing device according to 2, wherein the first device is assigned with a plurality of first conversation partners in which different settings are made (pars. 20-22), each of the plurality of first conversation partners being the first conversation partner. 

Regarding claim 20, Anderson further discloses the information processing device according to claim 2, wherein when an instruction not performable by the first device and the second device is given by the user, the control unit further controls notification that the instruction is not performable (message negation, par. 21). 

Regarding claim 21, Anderson further discloses the information processing device according to claim 2, wherein the first conversation partner is a first chatbot that automatically utters words (pars. 21-25) to the user who has uttered, and the second conversation partner is a second chatbot that automatically utters words to the user who has uttered. 



Regarding claim 23 which recite limitations that are similar and in the same scope of invention as to those in claim 1 above; therefore, claim 23 is rejected for the same rejection rationale/basis as described in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/            Primary Examiner, Art Unit 2674